Order entered May 20, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01608-CV

                                 MIKE JABARY, Appellant

                                               V.

                            CITY OF ALLEN, ET AL., Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01635-2012

                                           ORDER
       We GRANT appellant’s May 16, 2013 agreed motion to extend the time to file his brief.

Appellant shall file his brief on or before July 2, 2013. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE